                                                                                                              WWW.RIVKINRADLER.COM

                                                                                                              926 RXR Plaza
                                                                                                              Uniondale, NY 11556-0926
                                                                                                              T 516.357.3000 F 516.357.3333




GEOFFREY R. K AISER
SENIOR COUNSEL
(516) 357-3161
geoffrey.kaiser@rivkin.com



                                                                       August 12, 2020


BY ECF
Honorable Arlene R. Lindsay
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Courthouse
814 Federal Plaza
Central Islip, New York 11722

                                Re: United States v. Wayne Marino
                                       19 Cr. 582 (DRH) (ARL)

Dear Judge Lindsay:

       This firm represents Wayne Marino in the above-referenced matter. By Order dated August
12, 2020, Your Honor scheduled a telephone conference for August 13 at 1:30p.m. to address the
defense motion for discovery that was filed on July 2, 2020. As Wayne Marino is not a party to the
discovery motion that will be addressed at the hearing, it is respectfully requested that his appearance
and that of counsel be excused. Thank you.

                                                                       Respectfully submitted,

                                                                       RIVKIN RADLER LLP




                                                                       Geoffrey R. Kaiser



 66 South Pearl Street, 11th Floor     25 Main Street                         477 Madison Avenue              2649 South Road
 Albany, NY 12207-1533                 Court Plaza North, Suite 501           New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199         Hackensack, NJ 07601-7082              T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                       T 201.287.2460 F 201.489.0495


4928959.v1
